PER CURIAM.


Attorney disciplinary proceeding; attorney’s license suspended.

On March 7,1983, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Gerald G. Keeling, Jr., an attorney admitted to practice in 1973 and who practices in Milwaukee, was retained by an Iowa bank in 1980 to start legal action to collect on a promissory note. The respondent obtained the sum of $100 from the bank, which he stated was for filing fees, but the respondent never filed any action on behalf *2of the bank. After retaining other counsel, the bank requested the return of the $100, but the respondent has ignored that request and has not returned the money. The complaint alleged that such conduct violates SCR 20.04(1), 20.16(1) (c) and 20.32(3). The complaint also alleged that the respondent has failed to respond to Board inquiries concerning the matter, in violation of SCR 22.07(2).
We referred the matter to the Honorable John A. Fiorenza, Reserve Judge, as referee, pursuant to SCR 21.09(4). The respondent never filed an answer or otherwise responded to the complaint, and on June 17, 1983, the Board moved for a default judgment. The record contains an affidavit that the respondent was personally served with a copy of the complaint and order to answer, as well as an affidavit that he was served with a copy of the motion for default judgment.
The referee filed his report and recommendation with the court on June 17, 1983, in which he made findings of fact consistent with the allegations of the complaint. The referee stated that he sent the respondent a notice that the motion for default would be heard on June 13, 1983, but that the respondent did not appear. The referee recommends that the respondent’s license to practice law in Wisconsin be suspended for one year. We hereby accept the findings, conclusions and recommendation of the referee.
It Is Ordered that the license of Gerald G. Keeling, Jr., to practice law in Wisconsin is suspended for one year, commencing August 1,1983.
It Is Further Ordered that Gerald G. Keeling, Jr., pay to the Board of Attorneys Professional Responsibility within 60 days of the date of this order the costs of this disciplinary proceeding in the amount of $588.80, provided that if the costs are not paid within the time *3specified, the license of Gerald G. Keeling, Jr., to practice law in Wisconsin shall be revoked forthwith.
Heffernan, Abrahamson and Steinmetz, JJ., took no part.